       Case 5:19-cv-02182-EJD Document 36 Filed 10/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                             NORTHERN DISTRICT OF CALIFORNIA

 8

 9    SANDY VASQUEZ,                                Case No. 5:19-cv-02182-EJD

10                         Plaintiff,               [PROPOSED] ORDER GRANTING THE
             vs.                                    JOINT NOTICE OF SETTLEMENT &
11                                                  APPLICATION TO DISMISS
      VMWARE, INC.,                                 INDIVIDUAL CLAIMS WITH
12
                                                    PREJUDICE AND CLASS AND PRIVATE
13                      Defendant.                  ATTORNEYS GENERAL ACT OF 2004
                                                    CLAIMS WITHOUT PREJUDICE
14

15

16          Having reviewed the Parties’ Joint Notice of Settlement and Application to
17   Voluntarily Dismiss Her Individual Claims with Prejudice and Class and Private
18   Attorneys General Act of 2004 (“PAGA”) Claims Without Prejudice, and good cause
19   appearing, the Court issues the following order:
20          IT IS HEREBY ORDERED that above-captioned action (Case No. 5:19-cv-02182-
21   EJD) is dismissed in its entirety. Plaintiff’s individual claims are dismissed with
22   prejudice, and the class and PAGA claims are dismissed without prejudice. Each party
23   shall be responsible for her/its own costs and attorney’s fees.
24          IT IS SO ORDERED.
25

26           October 2, 2020
     Dated: _____________                                       __________________________
                                                                      Hon. Edward J. Davila
27
                                                                  United States District Court Judge
28
      ______________________________________________________________________________________________
     [PROPOSED] ORDER                                                          CASE NO. 5:19-cv-02182-EJD
